In a motion for rehearing, it is insisted that we were in error in upholding the action of the lower court in remanding appellant to the custody of the officers who held him under a warrant issued by W.A. Johnson, Acting Governor of Texas, upon a requisition from the Governor of Wyoming. No authorities are cited intimating the incorrectness of our holding originally in this regard. The warrant is regular on its face, is signed by W.A. Johnson, Acting Governor, is attested by the great seal of Texas, and the signature and seal of the Secretary of State of Texas. The burden is on the appellant to show that thisprima-facie case of regularity was not in accord with the facts, and such burden is not met by any showing in this case. We think the regularity of the acts of the Acting Governor is to be presumed in the absence of any affirmative attack and showing relative thereto. Ex parte Stanley, 25 Texas Crim. App., 378; Ex parte White, 39 Tex.Crim. Rep.; Ex parte Hancock,75 Tex. Crim. 71, 170 S.W. Rep., 145.
The objection to the jurat of the justice of the peace, affixed to the affidavit, a copy of which accompanied the warrant of the governor, and which affidavit is certified by the Governor of Wyoming as authentic, will not be considered by us. Said affidavit shows upon its face that it was made before one of the justices of the peace of Platte County, Wyoming, and nothing appears on the part of appellant, or anywhere in the record, showing that in the State of Wyoming, a complaint sworn to before a justice of the peace is void, unless the justice states in his jurat the number of his precinct, etc. If there be a technical defect in the jurat, the same might be amended. Cubine v. State, 68 Tex.Crim. Rep., 151 S.W. Rep., 301; Saunders v. State, 52 Tex.Crim. Rep.; Flournoy v. State, 51 Tex. Crim. 29. This Court will not discharge a fugitive from *Page 473 
justice upon the ground even of substantial defects in the pleadings of the State under the law of the demanding State. Pearce v. State, 155 U.S. 311; Ex parte Coleman, 53 Tex. Crim. 99; Ex parte Pearce, 32 Tex.Crim. Rep..
That the prosecuting attorney of Wheatland, Wyoming, was permitted to state that under the statutes in that State, one who had uttered or passed a forged instrument, would be deemed guilty of forgery, was immaterial, and would not call for any revision of the action of the trial court in remanding appellant. The hearing was before the court, and it has been our holding that it was not necessary that there be a certified copy of the complaint or indictment accompanying the Governor's warrant. Ex parte Cheatham, 50 Tex.Crim. Rep.. If the requisition shows that the affidavit had been made against the accused in the demanding State, and that a demand had been made upon the Governor of this State, which certifies that the affidavit is authentic, the requirements of the law are met. Ex parte Denning, 50 Tex. Crim. 629, 100 S.W. Rep., 402.
We are of opinion that the requirements of our statute are fully met in the instant case; and the motion for rehearing will be overruled.
Overruled.